Name: Commission Regulation (EC) No 809/2000 of 18 April 2000 fixing, for the 1999/2000 marketing year, the amounts to be paid to producer organisations and associations thereof recognised under Regulation No 136/66/EEC
 Type: Regulation
 Subject Matter: economic geography;  agricultural structures and production;  economic policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32000R0809Commission Regulation (EC) No 809/2000 of 18 April 2000 fixing, for the 1999/2000 marketing year, the amounts to be paid to producer organisations and associations thereof recognised under Regulation No 136/66/EEC Official Journal L 097 , 19/04/2000 P. 0010 - 0011Commission Regulation (EC) No 809/2000of 18 April 2000fixing, for the 1999/2000 marketing year, the amounts to be paid to producer organisations and associations thereof recognised under Regulation No 136/66/EECTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 2702/1999(2), and in particular Article 20d(4) thereof,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(3), and in particular Article 9 thereof,Whereas:(1) Article 20(d)(1) of Regulation No 136/66/EEC provides for a percentage of production aid to be withheld to help finance the work of recognised producer organisations and associations thereof. For the 1998/1999, 1999/2000 and 2000/2001 marketing years, the amount of production aid referred to in Article 20(d)(1) of Regulation No 136/66/EEC is 0,8 %.(2) Article 21(1) of Commission Regulation (EC) No 2366/98 of 30 October 1998 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/1999, 1999/2000 and 2000/2001 marketing years(4), as amended by Regulation (EC) No 1273/1999(5), provides that the unit amounts to be paid to producer organisations and associations thereof are to be fixed on the basis of forecasts of the overall sum to be distributed. The funds that will become available in each Member State as a result of the amount withheld as referred to above must be suitably distributed among those eligible.(3) The work generated in particular by the administration of aid applications has a relatively stable minimum cost. The ceiling on the financing raised from the amount withheld from production aid may prove too low for certain Member States. The amounts to be paid to beneficiaries may consequently lead to an overrun of the ceiling, to be charged to the Member State concerned. This is the situation in France for the 1999/2000 marketing year. However, the national contribution must respect the figure laid down by this Regulation.(4) In order to ensure that the distribution of funds among producer organisations and associations is uniformerly implemented, an operative event should be established for Greece for the conversion into national currency of the amounts fixed. In view of the harvest period and the related inspection activities of the bodies concerned, 1 February 2000 should be laid down as the operative event.(5) The measures provided for in this Regulation are in accordance with the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year, the amounts provided for in Article 21(1)(a) and (b) of Regulation (EC) No 2366/98 shall be as follows:- for Spain: EUR 4,5 and EUR 2,2 respectively,- for Portugal: EUR 0,0 and EUR 6,5 respectively,- for Greece: EUR 2,0 and EUR 2,0 respectively,- for France: EUR 1,5 and EUR 1,5 respectively,- for Italy: EUR 2,3 and EUR 2,5 respectively.Article 2The amounts fixed in the third indent of Article 1 shall be converted into national currency at the exchange rate applicable on 1 February 2000.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 April 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 327, 21.12.1999, p. 7.(3) OJ L 349, 24.12.1998, p. 1.(4) OJ L 293, 31.10.1998, p. 50.(5) OJ L 151, 18.6.1999, p. 12.